Citation Nr: 1224982	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  04-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, for the purposes of burial benefits.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from November 1940 to December 1945.  The Veteran died in November 2002. The Appellant is his surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2003 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death for burial benefits purposes. 

In July 2007, the Board denied the appeal.  In the introduction to that decision, the Board referred claims for dependency and indemnity compensation (DIC), death pension, and accrued benefits by the Appellant to the RO for initial adjudication. 

The Appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Appellant, through her attorney, and the Secretary of Veterans Affairs filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case.  The Court granted that motion in an order issued in December 2008.  In April 2010 the case was returned to the Board for further action in accordance with the terms of the Joint Motion. 

In April 2010, the Board remanded the matter for development pursuant to the Joint Motion.  Unfortunately, that development was not accomplished.  Consequently, in August 2011, the Board remanded the matter again.  Unfortunately, the entirety of the development still has not been accomplished.  As such, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Appellant if further action is required. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

In its August 2011 remand, the Board instructed the RO to issue a rating decision that addressed each of the following claims: 1) entitlement to service connection for the cause of the Veteran's death for purposes of VA burial benefits, 2) entitlement to DIC benefits, 3) entitlement to accrued benefits, and 4) entitlement to death pension benefits.  Review of Virtual VA records confirms that the RO issued a rating decision in March 2012.  It adjudicated the issues of 1) Entitlement to service connection for the cause of death and service connection for the cause of the Veteran's death for the purposes of burial benefits, and 2) Entitlement to accrued benefits.  The RO noted that the Appellant, through her representative, submitted a January 2012 correspondence in which she stated that she wished to withdraw the issue of entitlement to death pension.  Consequently, the Board notes that the RO complied with directive #1 of the August 2011 remand.

However, the Board also instructed the RO to issue a supplemental statement of the case (directive #2).  Neither the claims file nor the Virtual VA records reflect that the RO has done so.  

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that the claims file might not be complete.  As noted above, the RO's March 2012 referenced a January 2012 correspondence from the Appellant's representative (in which the Appellant withdrew her claim for death pension benefits).  The January 2012 correspondence has not been incorporated with the claims file, nor is it found in the Virtual VA records.  Consequently, the Board acknowledges the possibility that the RO issued the requisite supplemental statement of the case; but that it was not incorporated into the claims file.  In this case, the matter would have to be remanded so that the RO can deliver a complete claims file to the Board.

Finally, the incompleteness of the claims file raises the possibility that the Appellant has filed a notice of disagreement with regards to the issues of DIC and accrued benefits.  If the Appellant has filed a notice of disagreement with regards to these issues, then the RO should issue a statement of the case (in compliance with directive #3 of the August 2011 remand).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ensure that the claims file is complete and that it includes the January 2012 correspondence from the Veteran's representative in which the Appellant withdrew her claim for death pension benefits.

2.  If a post-March 2012 supplemental statement of the case has not been issued, the RO should issue a supplemental statement of the case, and allow the Appellant an opportunity to respond before returning the case to the Board. 

3.  If the Appellant has filed a timely notice of disagreement regarding the issues of DIC and accrued benefits, then the RO should issue a statement of the case with regards to these issues.  The RO should then allow the Appellant 60 days within the date of mailing of the statement of the case, or the remainder of the one year period from the date of notification of the decision being appealed, whichever period ends later, to perfect the appeal of that issue to the Board if she so desires by filing a VA Form 9 substantive appeal.  38 C.F.R. § 20.302(b).

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



